Citation Nr: 1129484	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-14 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1986 to April 1987 and December 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further development is necessary before a decision on the merits may be made regarding service connection for an acquired psychiatric disability.  The Board finds that the VA examination provided in April 2006 is inadequate to determine if service connection is warranted due to the recent change in regulations and the lack of consideration for psychiatric disabilities other than PTSD.  

The Veteran has received a diagnosis of PTSD from private physicians.  The VA has determined however that the Veteran does not meet the requirements for a diagnosis of PTSD.  The Board notes that although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  The Veteran has been diagnosed with an anxiety disorder, major depressive disorder, and other psychiatric disabilities.  A private examiner related the Veteran's major depressive disorder to his service-connected shoulder disability.  The Board seeks clarification as to what psychiatric disabilities the Veteran has.  Additionally, the Board requires an opinion on any relationship between his current psychiatric disabilities and his military service or his service-connected disabilities.  

Additionally, should the Veteran be found to meet the diagnostic requirements for PTSD, the Board notes that the Veteran's stressor statements are credible and should be considered in any opinion regarding nexus between a diagnosis of PTSD and service.  The Board notes that VA has recently revised the regulations regarding stressor verification.  Under the new regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

The Board finds that the Veteran's stated stressors regarding combat in Iraq, including an RPG that exploded a tower as well as exposure to other small arms fire are consistent with the places, types, and circumstances of the Veteran's service and no additional corroboration is required.

Based on the information above, the Board finds that a VA examination is required to confirm a diagnosis of PTSD or other psychiatric disability and to determine whether the Veteran's current psychiatric disabilities are related to his active service.  The examiner should specifically address whether any diagnosis of PTSD is due to fear of hostile military or terrorist activity and whether the claimed stressors are adequate to support a diagnosis of PTSD, and in fact did lead to the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should then be scheduled for a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The examiner should review the relevant documents in the claims file.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current psychiatric disabilities and clearly address the following:

a.)  As to any current diagnosis of PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner should please specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  In making a diagnosis, the examiner should treat the Veteran's statements regarding small arms fire and RPG attacks as verified stressors.

b.)  As to any psychological diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychological disability is causally or etiologically related to the Veteran's active service or causally or etiologically related to his service-connected disabilities, specifically his complaints of pain related to his left shoulder disability or right subaxillary mass.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that an acquired psychiatric disability has been aggravated by his left shoulder disability or right subaxillary mass.

A complete rationale should be provided for any opinion offered.

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection is warranted for a psychiatric disability, to include PTSD.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


